Citation Nr: 0531872	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  99-13 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a lumbar spine disability; and if so, whether 
entitlement is established.

2.  Entitlement to an initial rating in excess of 10 percent 
prior to September 30, 2003, for a cervical spine disability.

3.  Entitlement to an initial rating in excess of 20 percent 
on and after September 30, 2003, for a cervical spine 
disability.

(The issues of entitlement to service connection for 
hypertension, pseudofolliculitis barbae, pes planus, and a 
kidney and bladder disorder; as well as whether new and 
material evidence has been received sufficient to reopen a 
claim of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a kidney and bladder 
disorder, will be addressed in a separate decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
August 1972.  Additional periods of military service have not 
been verified.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In May 2002, the veteran testified at a Board videoconference 
hearing before one of the undersigned.

A May 2004 RO decision increased the rating for the veteran's 
service-connected cervical spine disability to 20 percent. In 
June 2004, the Board remanded this appeal to the RO for 
further development. 

In June 2004, the veteran testified at a second Travel Board 
hearing held at the RO regarding the issues listed on the 
title page of this action, that were addressed in the first 
hearing before the Board.  As two Judges have held hearings 
on the issues of entitlement to service connection for a low 
back disorder based on new and material evidence, and 
entitlement to a rating in excess of 20 percent for a 
cervical spine disorder, both will review this decision.

The Board remanded these issues in June 2004 and January 2005 
for further development.


FINDINGS OF FACT

1.  In a February 1979 decision, the RO denied service 
connection for a low back disorder.

2.  Evidence received since the RO decision was issued in 
February 1979 is new and bears directly and substantially on 
the matter under consideration, and is so significant that it 
must be considered in order to fairly decide the veteran's 
claim.

3.  A chronic low back disorder was not present during 
service, and arthritis of the lumbar spine was not shown by 
x-ray until several years thereafter; the current low back 
disorder was not caused by any incident of service.

4.  Medical evidence of record prior to September 30, 2003, 
shows essentially slight limitation of motion of the cervical 
spine, with minimal evidence of functional loss.

5.  Medical evidence of record dated on and after September 
30, 2003, shows essentially moderate limitation of motion of 
the cervical spine, with minimal evidence of functional loss.


CONCLUSIONS OF LAW

1.  The February 1979 RO decision, which denied service 
connection for a low back disorder, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2005).

2.  The evidence received since the RO decision is new and 
material; thus, the claim of service connection for a low 
back disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

3.  A low back disorder was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  The criteria for an initial disability rating greater 
than 10 percent prior to September 30, 2003, for residuals of 
a cervical spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40. 
4.45, 4.59, 4.71a, Diagnostic Codes 5290, 5293 (2002).

5.  The criteria for an initial disability rating greater 
than 20 percent effective September 30, 2003, for residuals 
of a cervical spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 
(2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Lumbar Spine

The record shows that the RO, in a rating decision dated 
February 1979, denied the veteran's claim of entitlement to 
service connection for a low back disorder.  The RO 
essentially found that the service medical records were 
negative for a low back disorder and, although the veteran 
was diagnosed with a low back disorder in the late 1970s, 
there was no evidence linking it to a documented injury or 
incident during service.   Although the veteran was informed 
of this determination and of his appellate rights, he did not 
initiate an appeal.  The rating decision therefore became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.201, 20.202, 20.302, 20.1103.  However, a claim 
will be reopened if new and material evidence has been 
submitted since the last final disallowance of the claim on 
any basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

The veteran's application to reopen his claim for service 
connection for a low back disorder, now claimed as a 
back/tailbone injury with fungal infection, was received in 
December 1998, and evidence has been received in support of 
the application.  

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
regulation specifies that those amendments do not apply to 
claims, such as the claim here, that were pending before that 
date.  In order to satisfy the applicable requirement, the 
evidence "must be both new and material."  Smith v. West, 
12 Vet. App. at 314.  "New evidence" is evidence "not 
previously submitted to agency decision makers ... [that] is 
neither cumulative nor redundant."  38 C.F .R. § 3.156(a) 
(2001); see Smith, supra (if evidence was not in the record 
at time of final disallowance of claim and is not cumulative 
of other evidence in the record, it is new); see also Elkins 
v. West, 12 Vet. App. 209, 216 (1999) (en banc).  New 
evidence will be considered material only if it "bears 
directly and substantially upon the specific matter under 
consideration" and "by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998) (materiality requirement of 
38 C.F.R. § 3.156(a) (2001) is not focused on outcome 
determination but upon importance of complete record for 
evaluation of appellant's claim).  

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

The evidence associated with the claims file since the RO 
issued its last final decision in February 1979 includes VA 
and non-VA medical records, as well as written statements 
provided by the veteran and his representative and military 
Reserve records.  

The Board notes that the RO "reopened" this issue in the 
April 2005 supplemental statement of the case, based 
primarily on military reserve records that contained 
documents dated after February 1979; and then denied it on 
the merits. 

For similar reasons, the Board also finds that the evidence 
received since the notice of decision in February 1979 bears 
directly and substantially upon the specific matter under 
consideration, and is of such significance that it must be 
considered together with all other evidence to fairly decide 
the merits of the claim.  The RO obtained additional service 
medical records from the veteran's Reserve service that were 
received after the last final RO decision in February 1979.  
See 38 C.F.R. § 3.156(c).  These reserve records indicate 
that the veteran entered the Reserves in August 1972.

The veteran has provided testimony at four hearings (two 
before hearing officers at the RO and two before two of the 
undersigned) in which he provided more details regarding his 
reported low back injury during service.  He also testified 
that he sought medical attention for a low back disorder 
immediately after his discharge from service.  This evidence 
was not of record in February 1979.

The Board finds that this evidence is "new," in the sense 
that it was not previously before agency decision makers, and 
is not cumulative or duplicative of evidence previously of 
record.  While no physician has provided an actual opinion as 
to etiology of any current low back disability, to reopen a 
claim for service connection evidence needs only, at a 
minimum, contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince VA to 
alter its decision. See Hodge, 155 F.3d at 1363.  The Board 
thus finds that this new evidence is so significant that it 
must be considered to fairly decide the merits of the claims 
for service connection for a low back disability. 38 C.F.R. § 
3.156 (2001).  

Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material and that the 
claim for service connection for a low back disorder must be 
reopened.  Having reopened the claim, the Board finds that 
the evidence is sufficient to decide the claim without 
further development.  

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).
 
Given that the RO reopened this issue and addressed it on the 
merits based on the evidence of record, the Board finds that 
the veteran will not be prejudiced if the Board addresses the 
issue on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).
 
Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  Some chronic diseases, 
including arthritis, are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3) 3.309(a).    

In this case, the veteran maintains that he developed a low 
back disorder as a result of active service.  Although the 
service medical records document an injury when the veteran 
hurt his cervical spine, the records do not document 
treatment for a low back disorder.  The service records that 
were recently obtained in January 2005 concern the veteran's 
Reserve duty.  Although these records indicate that the 
veteran entered the reserves in August 1972, they do not 
contain any medical findings of a low back disorder.  In 
fact, the routine examination reports are negative for 
findings of low back abnormality.  The service and reserve 
records only provide evidence against his claim for service 
connection. 

A November 1972 VA examination report is negative for a low 
back disorder. According to a special orthopedic examination 
report, the VA physician noted that the veteran complained of 
back pain in the middle of his back and it had hurt since his 
fall during service.  The physician reported that the x-ray 
study of the back revealed no evidence of orthopedic 
abnormality.  This evidence weighs heavily against the 
veteran's claim that he developed a low back disorder during 
service.

The veteran submitted a private medical record dated in March 
1973 that documents a diagnosis of low back syndrome, with a 
history of an injury during service. This evidence, however, 
does not document x-ray evidence of arthritis of the lumbar 
spine.    

The first x-ray evidence of a low back disorder was in 
December 1978, when a private physician noted that the 
veteran had degenerative disc disease of the low back.  No 
description of degenerative joint disease was provided.

Service connection may not be established based on chronicity 
in service or for disability first seen in service with 
continuous symptoms thereafter for a low back disorder.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  In 
addition, the presumption of in-service incurrence for 
arthritis of the low back is not for application.  
38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. 
§§ 3.307(a)(3) 3.309(a).  

Based on a review of the evidence of record, the Board must 
find that service and post-service medical records provide 
evidence against this claim. The November 1972 VA examination 
report is negative for low back abnormality, supported by x-
ray.  Although the veteran was diagnosed in March 1973 with 
low back syndrome, with a history of an injury during 
service, to the extent the veteran's reported history may be 
suggested to refer to service, the Board emphasizes that a 
medical record that documents medical history provided by a 
veteran but does not provide additional enhancement or 
analysis is not competent medical evidence required to 
establish service connection.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995). 

Moreover, the private physician did not address the November 
1972 VA examination report findings of no orthopedic 
abnormality. Subsequent VA records offer no additional 
comment as to the etiology of a current low back disorder. 
Absent such competent evidence of a nexus, the claim must be 
denied.

The compelling evidence of record indicates that the veteran 
did not have arthritis of the low back during service, or 
within a year of discharge, or any other diagnosed low back 
disorder during service.  Moreover, the Board finds no 
competent evidence of a nexus between the veteran's current 
low back disorder and his period of active service.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  

Mere contentions of the veteran, no matter how well meaning, 
without supporting medical evidence that would etiologically 
relate the condition with conditions documented while in 
service, or service in general, is not competent medical 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Simply stated, the appellant 
does not have the medical expertise to diagnose the claimed 
disorder and relate it to an injury or disease documented 
during service.  Thus, his personal opinion that he had a low 
back disorder during service or that it is otherwise related 
to service is not a sufficient basis for awarding service 
connection.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a lumbar spine 
disorder.  38 U.S.C.A. § 5107(b).  The appeal for this 
disorder is denied.  

II.  Initial Rating for the Cervical Spine

Where the issue is entitlement to an increased rating, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994). The evidence in closest 
proximity to the recent claim is the most probative in 
determining the current extent of impairment.  Id.  This 
appeal, however, is from the initial rating assigned to a 
disability upon awarding service connection.  The Board 
granted the veteran's claim for service connection for 
residuals of a cervical spine injury in November 1994.  The 
RO assigned an original 10 percent rating for cervical strain 
based on Diagnostic Code 5290 (1994).  Accordingly, the 
entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged." Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's service-connected cervical spine disability is 
rated, in part, based on limitation of motion.  In such 
cases, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

There are similar considerations with respect to arthritis.  
With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

During the course of this appeal, VA promulgated new 
regulations for the evaluation of disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine.  
If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Because the amendments 
discussed above have a specified effective date without 
provision for retroactive application, they may not be 
applied prior to the effective date.  As of that effective 
date, the Board must apply whichever version of the rating 
criteria is more favorable to the veteran.

The Board notes that the RO addressed the previous and 
amended rating criteria in the May 2004 rating decision.  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993). 

The amendments addressing evaluations of spinal disabilities 
created a General Rating Formula for Diseases and Injuries of 
the Spine.  Note (1) to the General Rating Formula indicates 
that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code.  Note (2) specifies that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, Plate V 
(depicting normal range of motion for the spinal segments). 

a.  Analysis

By history, the Board granted the veteran's claim for service 
connection for residuals of a cervical spine injury in 
November 1994.  The RO assigned an original 10 percent rating 
for cervical strain based on Diagnostic Code 5290 (1994).  
The veteran filed a notice of disagreement in December 1994, 
and the RO issued a statement of the case in March 1995.  The 
veteran timely appealed the initial 10 percent rating 
pursuant to Diagnostic Code 5290.  

Based on subsequent developments, the veteran's service-
connected disorder for residuals of a cervical spine injury 
has been evaluated as 10 percent disabling prior to September 
30, 2003, and 20 percent disabling thereafter.

Under the previous version of the rating criteria, disorders 
of the cervical spine are evaluated under Diagnostic Code 
5290, limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a (2003).  A 10 percent rating is assigned for slight 
limitation of motion; a 20 percent evaluation is warranted 
for moderate limitation of motion; and a 30 percent 
evaluation is warranted for severe limitation of motion.    

Under the amended version of the rating criteria, disorders 
of the cervical spine are evaluated under Diagnostic Code 
5242, degenerative arthritis of the spine.  38 C.F.R. § 4.71a 
(2005).  The General Rating Formula for Diseases and Injuries 
of the Spine provides, in pertinent part, for a 10 percent 
evaluation when forward flexion of the cervical spine is 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the cervical spine is greater 
than 170 degrees but not greater than 335 degrees; or, there 
is muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour.  A 20 
percent award is granted when forward flexion of the cervical 
spine is greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the cervical 
spine is not greater than 170 degrees; or, there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating is 
warranted for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the revised criteria, intervertebral disc syndrome will 
be evaluated under the general formula for rating diseases 
and injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
(outlined above), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).  

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperatively cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The evidence of record dated before September 30, 2003, does 
not more nearly approximate the criteria for a rating in 
excess of 10 percent pursuant to the old or revised 
regulations.  

The medical evidence dated prior to the Board's November 1994 
decision reflects treatment for the veteran's cervical spine, 
however, no accurate range of motion testing results were 
provided.    

The first range of motion medical evidence is documented in a 
February 1995 VA examination report.  The VA examiner noted 
that the veteran had cervical spine tenderness to palpation 
posteriorly and midline at the C6-7 level.  Forward flexion 
was to 30 degrees, backward extension was to 40 degrees, 
lateral flexion to 20 degrees, and rotation to 30 degrees.  
The examiner further noted that the veteran's strength, 
sensation, and deep tendon reflexes were all normal.  The 
examiner diagnosed residuals of a cervical strain.

According to a March 1997 VA examination report, the veteran 
had flexion of the cervical spine to 48 degrees, extension to 
32 degrees, lateral flexion to 28 degrees and right rotation 
to 40 degrees and left rotation to 50 degrees.  The 
impression, supported by an x-ray study was degenerative disk 
disease of the cervical spine.  

The VA outpatient treatment records during this time show 
complaints and treatment for the veteran's cervical spine, 
however, no range of motion study findings were provided.  
This evidence weighs against the veteran's claim. 

The VA and non-VA medical evidence dated before September 30, 
2003, shows findings of no more than slight limitation of 
motion.  Therefore a rating in excess of 10 percent is not 
warranted prior to September 30, 2003, pursuant to Diagnostic 
Code 5290 (2002). 

The revised regulations for limitation of motion of the 
cervical spine are not applicable to evidence dated before 
September 26, 2003; which is the enactment date of the 
revisions.  

The VA and non-VA medical evidence dated on and after 
September 30, 2003, shows findings of no more than moderate 
limitation of motion.  Therefore a rating in excess of 20 
percent is not warranted pursuant to Diagnostic Code 5290 
(2002). 

The VA and non-VA medical evidence dated on or after 
September 26, 2003, (which is the enactment date of the 
regulatory revisions) shows findings of forward flexion of 
the cervical spine greater than 15 degrees.  Furthermore, 
there are no findings of favorable ankylosis of the entire 
cervical spine.  Therefore a rating in excess of 20 percent 
is not warranted pursuant to Code 5242 (2005).  

According to a December 2003 VA examination report, the 
documented range of motion findings that the veteran had 
forward flexion from 0 to 40 degrees out of a normal 0 to 45 
degrees; extension from 0 to 25 degrees out of a normal 0 to 
45 degrees; left lateral flexion 0 to 10 degrees out of a 
normal 0 to 45 degrees; right lateral flexion 0 to 20 degrees 
out of a normal 0 to 45 degrees; and left rotation 0 to 25 
degrees and right rotation 0 to 40 degrees out of a normal 0 
to 80 degrees bilaterally.  

The December 2003 VA examiner described that the veteran had 
pain throughout the range of motion testing, but it was 
difficult to determine whether he could have had more motion.  
There was no evidence of spasm or weakness, but he had 
tenderness more on the right than the left.  The x-ray study 
findings revealed degenerative disc disease at C5-6, C6-7, 
and C7-T1, with no evidence of cervical stenosis.  The 
assessment was chronic cervical strain.  The examiner 
discussed that there was no evidence of instability in the 
cervical spine, and he did not have a history of physical 
examinations consistent with radiculopathy or myelopathy.  
The examiner felt that the neck pain would limit the 
veteran's working conditions because it would make it 
difficult to bend over a grill (he worked as a cook).  As a 
result, the examiner commented that the veteran might have to 
change jobs.  

In a May 2004 rating decision, the RO considered the old and 
revised versions of 38 C.F.R. § 4.71a in evaluating the 
veteran's cervical spine disorder.  The RO considered the 
range of motion testing and the x-ray evidence of 
degenerative disc disease and assigned a 20 percent rating 
effective September 30, 2003.  

The Board finds that the overall disability picture does not 
more closely approximate the criteria for a rating in excess 
of 20 percent disabling for the cervical spine disorder on 
and after September 30, 2003.  38 C.F.R. § 4.7.  Considering 
the previous rating criteria, the report of the December 2003 
and the outpatient treatment records show at most only 
moderate limitation of cervical spine motion, even when 
considering pain on motion.  See Diagnostic Code 5290 (2002).  
Moreover, pursuant to the amended criteria effective 
September 26, 2003, the evidence does not show forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  See 
Diagnostic Code 5242 (2005).  This evidence, as a whole, 
weighs against this claim. 

The December 2003 VA orthopedic examination reflects no more 
than moderate limitation of motion of the cervical spine.  In 
fact, the range of motion findings fall within the criteria 
for a 20 percent rating, again providing more evidence 
against this claim.  Again, the December 2003 VA examination 
shows no evidence of painful motion, spasm, weakness, 
tenderness, or deformity to support an increased evaluation 
based on functional loss.  In fact, the examiner noted that 
the veteran was able to perform range of motion exercises 
with mild pain, but no weakness, fatigability, 
incoordination, or additional limitation of motion.     

The Board also considered the evidence of record pursuant to 
the old and amended versions of the rating criteria for 
intervertebral disc syndrome, which have been outlined above.  
The Board finds, however, that the evidence of record with 
respect to the degenerative disc disease of the cervical 
spine fails to more nearly approximate the criteria for a 
rating in excess of 10 percent prior to September 30, 2003, 
or in excess of 20 percent thereafter.  38 C.F.R. §  4.71a, 
Diagnostic Code 5293 (2002) & (2003); 38 C.F.R. §  4.71a, 
Diagnostic Code 5243 (2005).  

The Board has considered the veteran's July 1997 and February 
1999 testimony before a hearing officer at the RO, as well as 
his respective May 2002 and June 2004 testimony before two of 
the undersigned.

Mere contentions of the veteran, however, no matter how well 
meaning, without supporting medical evidence that would 
etiologically relate the condition with conditions documented 
while in service, or service in general, is not competent 
medical evidence.  See Bostain, 11 Vet. App. at 127, citing 
Espiritu, 2 Vet. App. 492.  See also Routen, 10 Vet. App. at 
186 ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Simply stated, the 
appellant does not have the medical expertise to medically 
determine the severity of his service-connected disorder.  

Accordingly, the Board finds that the preponderance of the 
evidence is against an initial disability rating greater than 
10 percent prior to September 30, 2003, for residuals of the 
cervical spine injury, and in excess of 20 percent on and 
after September 30, 2003.  38 C.F.R. § 4.3.  The appeal is 
denied.   

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2005), which state that when the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected cervical 
strain, an extraschedular evaluation will be assigned. To 
this end, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected cervical strain is 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1). 

III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), 
(the "VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) (2005) 
apply to cases pending before VA on November 9, 2000, even if 
the initial agency of original jurisdiction decision was 
issued before that date; and (2) that a claimant must be 
given notice in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) before an initial unfavorable 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The RO originally addressed the veteran's claim to reopen a 
service connection issue for a low back disorder and for an 
increased rating for cervical spine strain in a May 1999 
decision, prior to the enactment of VCAA.  

The RO advised the veteran in letters dated in November 2003 
and July 2005 of what information and evidence was needed to 
substantiate his claims.  The letters also advised him of the 
information and evidence that should be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was told that it was his responsibility to support the claim 
with appropriate evidence.  

In this case, although the notice letter that was provided to 
the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  

In both letters, the RO specifically explained the evidence 
it still needed from the veteran with respect to his claims:

It's your responsibility to make sure that we receive 
all requested records that aren't in the possession of a 
Federal department or agency.

When considering the November 2003 and July 2005 notification 
letters, the Board finds that the veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to the VA notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The Board does a de novo review of 
the evidence and is not bound by the RO's prior conclusions 
in this matter.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Board 
finds that further development is not needed in this case 
with respect to the issue on appeal because there is 
sufficient evidence to decide the claim based on the current 
evidence of record, which is extensive.  As service and post-
service medical records provide extensive medical evidence 
against these claims, further evaluations would serve no 
purpose.      

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder, is 
reopened.

Service connection for a low back disorder is denied.

Entitlement to an initial rating in excess of 10 percent 
prior to September 30, 2003, for residuals of a cervical 
spine disability is denied.

Entitlement to an initial rating in excess of 20 percent 
effective September 30, 2003, for residuals of a cervical 
spine disability is denied.



			
         CONSTANCE TOBIAS	M.W. GREENSTREET
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
JOHN J. CROWLEY 
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


